Citation Nr: 0944669	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-00 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied the Veteran's claim for service 
connection for PTSD.  In his notice of disagreement, the 
Veteran indicated that he wished to rephrase the issue as 
entitlement to service connection for an acquired psychiatric 
disability.  The statement of the case (SOC) issued in 
November 2006 showed the issue as entitlement to service 
connection for PTSD, also claimed as an acquired psychiatric 
disorder.  The Board has characterized the issue to reflect a 
broad definition of the claim.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is service connected for diabetes mellitus, 
tinnitus, hypertension, skin rash, peripheral neuropathy, and 
hearing loss.  He and his representative essentially contend 
that the Veteran currently has a psychiatric disorder, 
diagnosed as major depression, that may be secondary to his 
service-connected disabilities, specifically diabetes 
mellitus.  

A February 2003 VA outpatient record shows a diagnosis of 
major depression, and the examiner noted that the onset of 
the Veteran's symptoms had coincided with his being diagnosed 
with diabetes mellitus.  A February 2004 VA treatment record 
noted depression, and the examiner stated that it was hard 
for the Veteran to accept his physical illnesses.

The Veteran's representative has noted that the Veteran has 
not been provided a VA psychiatric examination.  In light of 
the above evidence, the Board agrees that an examination is 
indicated.  38 C.F.R. § 3.159(c)(4)(2009).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination for the purpose of 
ascertaining the current nature and likely 
etiology of his psychiatric disorder.  The 
claims folder should be made available to 
the medical professional providing the 
opinion for review in conjunction with 
rendering the opinion.

Based upon the examination and a review of 
the record, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that any currently diagnosed 
psychiatric disorder is

(1) related to his active military 
service, or

(2) caused by or made worse by his service 
connected diabetes mellitus, tinnitus, 
hypertension, skin rash, peripheral 
neuropathy, and/or hearing loss.

All opinions expressed by the examiner 
should be accompanied by a complete 
rationale.

2.  After the development requested above 
has been completed to the extent possible, 
review the record and adjudicate the 
Veteran's claim of entitlement to service 
connection for an acquired psychiatric 
disorder on both a direct and secondary 
basis.  If this claim remains denied, the 
Veteran and his representative should be 
furnished a SSOC and given the opportunity 
to respond thereto before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


